DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, and 25-28 are rejected under 35 U.S.C. 103 as being obvious over Meitl et al. (hereinafter “Meitl”), US Patent No. 11,037,912 in view of Cok et al. (hereinafter “Cok”), US Pub. No. 2017/0061867.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Meitl teaches an interpolated flat-panel display (figs. 1, 7, 12), comprising: a display substrate (figs. 1, 7, 12, display substrate 10); pixel controllers disposed in a controller array over the display substrate, each of the pixel controllers connected to one or more control lines and operable to output pixel information received from the one or more control lines (figs. 1, 7, 12; controllers 50 and 52, row and column wires 24 and 26); and pixels disposed in a pixel array over the display substrate, each operable to emit light in response to pixel information received from at least one of the pixel controllers (figs. 1, 7, 12, pixels 20, 30 and 43), wherein the number of pixels in the pixel array is larger than the number of pixel controllers in the controller array (figs. 1, 7, and 12, pixels 20, 30, 43, controllers 50, 52).
Meitl fails to explicitly teach wherein at least some of the pixels are interpolated pixels  that are connected to at least two of the pixel controllers and are operable to emit light in response to pixel information received from the at least two of the pixel controllers.
However, in the same field of endeavor, Cok teaches a display system comprising an array of display pixels that are connected to each via controllers (see fig. 1, controller 40, pixels 22RGB connected via wire to adjacent pixel set/controller).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Meitl to include the connection feature of Cok. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have to provide a device with increased efficiency.
Regarding claim 2, Meitl teaches wherein the pixel array has a larger size than the controller array has in one dimension (fig. 12).
Regarding claim 3, Cok teaches wherein at least some of the interpolated pixels are connected to adjacent ones of the pixel controllers in one dimension (fig. 1, adjacent pixel/controller sections connected via wire).
Regarding claim 4, Meitl teaches wherein the pixel array has a larger size than the controller array has in two dimensions (fig. 12).
Regarding claim 8, Cok teaches wherein at least some of the pixels are electrically connected to externally programmable wires (fig. 2, wires 60).
Regarding claim 9, Cok teaches wherein each of the interpolated pixel comprises a calculation circuit operable to calculate a light-output value in response to receiving pixel information, a light emitter, and a drive circuit operable to drive the light emitter in response to the calculated light-output value when received from the calculation circuit (fig. 2, drive circuit 26, controller 40, light emitters 22RGB).
Regarding claim 25, Cok teaches wherein, for each of the pixel controllers, each of the pixels electrically connected to the pixel controller is commonly electrically to an output of the pixel controller (fig. 2, controller 40).
Regarding claim 26, Cok teaches wherein ones of the pixels in the array of pixels that are not interpolated are disposed on or adjacent to respective pixel controllers in the array of pixel controllers (figs. 1, 2).
Regarding claim 27, Cok teaches wherein the pixels are substantially identical (fig. 2).
Regarding claim 28, Cok teaches wherein the pixels are each electrically connected to a same number of pixel information inputs such that at least some of the pixels are electrically connected to multiple respective pixel information inputs that are connected to a respective same one of the pixel controllers (figs. 1, 2).
Allowable Subject Matter
Claims 10, 12, 14, 15, 17-19, and 22-24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific configuration of the controllers in combination with the pixel arrangement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622